Citation Nr: 0305593	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  02-09 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to additional Dependency and Indemnity 
Compensation (DIC) benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs VA) Regional Office in 
Cheyenne, Wyoming, that denied the benefit sought on appeal.  
The appellant, the surviving spouse of a veteran who had 
active service from September 1941 to August 1944, and died 
in May 1978, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

In this regard, the Board would observe that the record on 
appeal, including the Statement of the Case dated in May 
2002, contains no reference to the VCAA.  This is 
particularly significant in a situation, as in this case, 
when relevant and probative records in the Government's 
possession, the veteran's original claims file, cannot be 
located or obtained from the Federal Records Center to which 
the veteran's claims file had been retired.  Under the 
circumstances of this case, the Board believes that there is 
a heightened duty to assist the appellant.

In this regard, the Board would observe that in June 2000 the 
RO requested medical records from the VA Medical Center 
(VAMC) in Miles City Montana, but was informed in August 2000 
that there were no records on file.  In September 2000, the 
RO requested of the VAMC that if the file was retired to 
please retrieve the records and furnish copies of medical 
records dated between 1969 and 1978.  However, the record 
does not reflect a response from the medical center to that 
request.  As such, the Board finds that the VA's duty to 
assist the appellant in this regard is incomplete.

In addition, it is possible that records from the Social 
Security Administration may be available, and if so, such 
records may prove to be relevant and probative in the 
appellant's claim.  The appellant contends that the veteran 
was unemployable from 1969 until the date of his death in 
1978.  If the Social Security Administration had earnings 
records pertaining to the veteran it might be possible to 
determine when the veteran became unemployable.  However, no 
inquiry has been made of the Social Security Administration 
in order to ascertain whether such records exist.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensue due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.   In addition to the development 
requested below, the RO should undertake 
any additional development contemplated 
by the VCAA, including, but not limited 
to, informing the appellant of the 
provisions of the VCAA.

2.  The RO should be once again attempt 
to obtain the veteran's original claims 
file from the Federal Records Center.

3.  The RO should renew its September 
2000 request to the VAMC in Miles City, 
Montana, for records pertaining to the 
veteran that may have been retired.  If a 
response has been received, the file 
should reflect that response.

4.  The RO should contact the Social 
Security Administration in an attempt to 
obtain an earnings record pertaining to 
the veteran for the veteran's employment 
prior to September 1971.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
supplemental statement of the case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the claim, either favorable or unfavorable 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with this appeal.  No action is required of the 
appellant until she is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

